HOPKINSON, District Judge.
The bill, in this case, is filed by John Wilson and Israel Wilson, aliens, against Redwood Fisher and others, executors of Miers Fisher deceased, and sets forth: “That on the 2d of July, 1787. Mary Brownjohn, Gabriel W. Ludlow and others, executors of William Brownjohn deceased, all citizens of the state of New York, obtained a judgment in the supreme court of Pennsylvania, against Charles Hurst, a citizen of the state of Pennsylvania, for the sum of 6175 pounds 12 shillings and 11 pence, money of Pennsylvania; part of which has been levied and received by the plaintiffs out of the real estate of said Charles, and part thereof, to wit, 1715 dollars 83 cents hath been received by the defendants in this suit. That when this money was received by the defendants, the complainants were ignorant of the rights of Jonathan H. Hurst to a proportion of the said judgment. That on or about the 12th of May, 1796, the said judgment, by a decree of the chancellor of New York, was assigned by the said Gabriel W. Ludlow, the survivor of the said executors of William Brownjohn to William Hurst, then of the city of New York, in trust for himself, and for the said Jonathan H. Hurst, and others, his brothers and sisters, each being entitled to one-sixth part. Jonathan aft-erwards became entitled to two third parts of the said judgment, and died, leaving a will by which he appointed Edward Hurst and Alfred Hurst his executors; who, on the 24th of April, 1829, in consideration of 1500 dollars, assigned to the complainants the said two-thirds of the said judgment.” To this bill the defendants have pleaded to the jurisdiction of this court, alleging that Jonathan H. . Hurst was, at the time of his death, a citizen of Pennsylvania; that his said executors, at the time of the assignment made by them to the complainants, and at the time of the filing of this bill, and the institution *124•of this suit, were citizens of Pennsylvania. To this plea, the complainants have demurred, and for cause show, that the judgment ■set forth in their bill, two-thirds of which were assigned to them as set forth in their bill, was obtained by the parties, plaintiffs therein, as executors of William Brownjohn •deceased, all citizens of the state of New York, against Charles Hurst, a citizen of . Pennsylvania. The complainants in this bill are all aliens; the-defendants are citizens of the state of Pennsylvania; and the record therefore presents parties who have an undoubted right to sue in this court, under the provisions :of . the eleventh section of the judiciary act of 1789 [1 Stat. 78], describing the persons who may sue in the federal courts. But the question arises under a clause in the latter part of that section, by which it is declared as follows: “Nor shall any district or circuit court have cognizance of any suit to recover the contents of any promissory note, or other chose in action, in favour of an as-signee, unless a suit might have been prosecuted in such court to recover the said contents, if no assignment had been made.”
We do not find. it necessary to decide in this case whether a judgment is such a chose in action as to fall within this prohibition or restriction of our.jurisdiction. The question now to be disposed of may be determined on other grounds. On the one part it is insisted, that as the present defendants are citizens of Pennsylvania, and both J. H. Hurst and his executors, by virtue of whose assignment the complainants have derived the right now prosecuted, were also citizens of Pennsylvania, who therefore could not have prosecuted this suit against these defendants in this court, it is a case directly within the provision of the act of congress. On the part of the complainants it is answered, that although their right is derived immediately from J. H. Hurst, yet that he derived that right by an assignment from the executors, who were citizens of the state •of New York, and had a clear right to prosecute their suit in this court; and the question is thus presented, whether the assignment mentioned in the act of congress has reference to that under which the plaintiff claims directly, or to that by which the right was divested out of the party originally entitled to it. The suit cannot be maintained here unless it might have been prosecuted here, if no assignment had been made; that is. as we understand it, if it had remained with the original parties to the transaction, contract or cause of action. The law does not declare that no assignee shall prosecute his suit in this court unless his assignor might have done so; but, unless a recovery of the right claimed might have been had in this court if no assignment of it had been made; and of course in every case in which a recovery might have been prosecuted in the courts of the United States if no assignment had been made, it may be so prosecuted after such assignment to a party competent to sue here.
The question now under consideration has received, as far as we can find, no direct adjudication; but the clause of the act of congress under which it arises has several times come under the notice of the courts. In the ease of Sere v. Pilot, 6 Cranch [10 U. S.] 322, the question turned on a distinction set up between an assignment made by operation of law, and one by the act of the party, the plaintiff claiming by virtue of a •general assignment of the effects of an insolvent. ■ The chief justice states the objection to be, “that the suit was brought by the assignees of a chose in action, in a case ■ where it could not have been prosecuted if • no assignment had been made.” The terms ■in which the objection is taken and stated, show a disposition to keep to the words of the law, and to oust the jurisdiction only in cases falling clearly, if not literally, within them. In Mantelet v. Murray, 4 Cranch [8 U. S.] 46, we come still nearer to the construction we have.adopted. It is there said: “If it did not appear upon the record thát the character of the original parties would support the prosecution, the objection is fatal.” The court here seem to refer the question of jurisdiction to the character of the original parties to the contract, or chose in action, for the recovery of which the suit is prosecuted, without regarding any subsequent or intermediate holder, provided that the plaintiff himself is qualified to sue. The provisions of the act of congress are met if we have good parties on the record; and the right claimed to be recovered might have been prosecuted here if no assignment of it had been made. The parties to the contract, or chose in action, and the parties to the suit, are looked to by the act of congress; and we may suggest many doubts and difficulties that would arise if the character of the various persons through whose' hands the chose in action might have passed are to be inquired into. So far as we may speculate upon the intention and policy of thé legislature in making this, enactment, they will be fully answered by this construction.
We are of opinion that the jurisdiction of this court is well maintained in this case; and that judgment on the demurrer be entered for the complainant.